United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2951
                         ___________________________

                                    Perficient, Inc.

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                     Thomas Munley; Spaulding Ridge, LLC

                      lllllllllllllllllllllDefendants - Appellants
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: August 25, 2020
                             Filed: September 3, 2020
                                  ____________

Before LOKEN, SHEPHERD, and ERICKSON, Circuit Judges.
                          ____________

LOKEN, Circuit Judge.

       In June 2019, Perficient, Inc., sued former employee Thomas Munley and his
new employer, Spaulding Ridge, LLC (“Spaulding”), asserting claims including
breach of contract and violations of the Defend Trade Secrets Act, 18 U.S.C. § 1836
et seq., and the Missouri Uniform Trade Secrets Act, Mo. Rev. Stat. § 417.450 et seq.
Perficient moved for preliminary and permanent injunctive relief. After a combined
evidentiary hearing at which six witnesses testified, the district court1 determined that
Munley had breached restrictive covenants not to compete with Perficient, solicit its
employees or customers, or disclose its confidential information for two years
following his termination. The court granted permanent injunctive relief of short
duration, enjoining Munley from engaging in certain “Competing Duties” and from
“disclosing any confidential information of which he learned or became aware during
the course of his employment with Perficient,” and enjoining Spaulding from
“facilitating, coordinating, or acting in concert with Munley to violate this injunction
or the enforceable restrictive covenants.”             Perficient, Inc. v. Munley,
No. 4:19-CV-01565, 2019 WL 4247056, at *7-10, 12 (E.D. Mo. Sept. 5, 2019).

       Munley and Spaulding timely filed this interlocutory appeal but did not seek
a stay of the district court’s order pending appeal. The injunction expired on its own
terms on May 1, 2020, with the appeal pending and further proceedings stayed in the
district court. We have jurisdiction of appeals from orders “granting . . .
injunctions.” 28 U.S.C. § 1292(a)(1). However, “[w]e are empowered by Article III
to render opinions only with respect to ‘live cases and controversies,’ meaning,
among other things, that ‘if an event occurs while a case is pending on appeal that
makes it impossible for the court to grant any effectual relief whatever to a prevailing
party,’ we must dismiss the case, rather than issue an advisory opinion.” Stevenson
v. Blytheville Sch. Dist. No. 5, 762 F.3d 765, 768 (8th Cir. 2014) (citations omitted).
We must consider the jurisdictional issue of mootness sua sponte. Here, “the
fundamental concept of mootness is quite straightforward in that when an injunction
expires by its own terms there is nothing to review.” FIMCO, Inc. v. Funk, 748 F.
App’x 716, 717 (8th Cir. 2019); see Olin Water Servs. v. Midland Research Labs.,
Inc., 774 F.2d 303, 307 (8th Cir. 1985). We conclude the order under appeal has
become moot and remand to the district court for further proceedings.


      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.

                                          -2-
       None of the traditional exceptions to mootness apply. This is not a case of
voluntary cessation of illegal conduct by the enjoined party. And like most
injunctions enforcing restrictive covenants in employment agreements, the
controversy is unlikely to be “capable of repetition but evad[ing] review” because,
while the injunction was of short duration, there is no “reasonable expectation” that
Munley “will return to his employment at [Perficient] and operate under this
particular Agreement yet again.” FIMCO, 748 F. App’x at 718; see generally Iowa
Prot. & Advocacy Servs. v. Tanager, Inc., 427 F.3d 541, 544 (8th Cir. 2005). As
there is no reasonable possibility of further injunctive relief, this aspect of the case
is now moot. See Olin Water Servs., 774 F.2d at 307.

       When a case becomes moot on appeal, the “established practice” is to “vacate
the judgment below and remand with a direction to dismiss.” United States v.
Munsingwear, 340 U.S. 36, 39 (1950). The vacatur remedy may be appropriate when
only the portion of the case on appeal has become moot. In Fauconniere
Manufacturing Corp. v. Secretary of Defense, 794 F.2d 350, 352 (8th Cir. 1986), for
example, in remanding to decide the still pending complaint, we directed the district
court to vacate as moot its order granting a preliminary injunction. “But vacatur is
an equitable remedy, not an automatic right.” Moore v. Thurston, 928 F.3d 753, 758
(8th Cir. 2019). Thus, in U.S. Bancorp Mortgage Company v. Bonner Mall
Partnership, describing Munsingwear’s “established practice” as dictum, the Supreme
Court held “that mootness by reason of settlement does not justify vacatur of a
judgment under review.” 513 U.S. 18, 23, 29 (1994). The Court explained:

      A party who seeks review of the merits of an adverse ruling, but is
      frustrated by the vagaries of circumstance, ought not in fairness be
      forced to acquiesce in the judgment. The same is true when mootness
      results from unilateral action of the party who prevailed below. Where
      mootness results from settlement, however, the losing party has
      voluntarily forfeited his legal remedy by the ordinary processes of



                                          -3-
      appeal or certiorari, thereby surrendering his claim to the equitable
      remedy of vacatur.

Id. at 25 (citations omitted). Application of these general principles has spawned a
legion of appellate decisions not easily reconciled and volumes of learned discussion
in secondary sources. See, e.g., 10 C. Wright & A. Miller, Federal Practice &
Procedure §§ 3533.10-.10.3 (3d ed. 2008 & 2020 Supp.).

       This case presents the vacatur issue in an unusual setting. We are reviewing
a permanent injunction entered after a combined hearing with the parties’ agreement,
and Munley and Spaulding took no action to avoid mootness, such as applying for a
stay pending appeal. See Iowa Protection Servs., 427 F.3d at 544. This suggests that
the permanent injunction order “is not unreviewable, but simply unreviewed by
[Munley and Spaulding’s] choice.” Judicial precedents “are presumptively correct
and valuable . . . . and should stand unless a court concludes that the public interest
would be served by a vacatur.” U.S. Bancorp, 513 U.S. at 25-26 (quotation omitted).
On the other hand, the district court’s Order noted that the parties’ expedited
procedure “left [the court] to rule on the merits of the relevant underlying claims
without the benefit of a full trial.” Perficient, 2019 WL 4247056, at *1. Of equal
importance, the case remains pending in the district court, with unresolved damage
and attorneys’ fee issues that may turn on or be affected by the district court’s
findings and conclusions in the permanent injunction order. Mootness deprives us
of jurisdiction to review those findings and conclusions on this appeal, and Munley
and Spaulding can hardly be blamed for allowing the injunction to run its course
during the time period contemplated by the restrictive covenants being enforced.

       At the end of its opinion in U.S. Bancorp, a case that was dismissed by reason
of settlement, the Supreme Court observed that “a court of appeals presented with a
request for vacatur of a district-court judgment may remand the case with instructions
the district court consider the request . . . pursuant to Federal Rule of Civil Procedure

                                          -4-
60(b).” 513 U.S. at 29. Here, this case must be remanded for further proceedings.
We conclude the Court’s observation applied in this procedural setting provides a
sound basis for an equitable disposition of this appeal.

       Accordingly, we dismiss this appeal as moot and remand to the district court
for further proceedings not inconsistent with this opinion. We do not direct the court
to vacate as moot its Order dated September 5, 2019 granting a permanent injunction.
However, the findings and conclusions in that Order will remain subject to review
should they be challenged on appeal from the court’s final order. In other words, the
Order remains in effect subject to modification (or vacating) by the district court
based on further pretrial and trial proceedings, or on a subsequent appeal. The parties
will bear their own costs for this appeal.
                        ______________________________




                                         -5-